A preponderance of the evidence supports the court’s finding, based in part upon its unassailable credibility determinations (see Matter of Kairi Jazlyn F., 50 AD3d 602 [2008]), that there were several instances of respondent’s violation of the suspended judgment. In any event, contrary to respondent’s argument, her failure to submit to the required random drug testing was a material violation of a core term of the suspended judgment that, by itself, would have warranted its revocation (see Matter of Male M., 46 AD3d 471, 472 [2007]; see also Matter of Christian Lee R., 38 AD3d 235 [2007], lv denied 8 NY3d 813 [2007]). Termination of respondent’s parental rights is in the best interests of the children where, over the course of the suspended judgment, respondent repeatedly exhibited poor parental judgment and utterly failed to make progress in several of the problem areas that led to the suspended judgment (see Matter of Darren V., 61 AD3d 986 [2009], lv denied 12 NY3d 715 [2009]), including interacting appropriately with the children’s medical and educational providers and appropriately supervising the children during visits. Concur — Saxe, J.P., Friedman, Acosta, Renwick and Abdus-Salaam, JJ.